        Case 1:20-cv-00596-AWI-SAB Document 42 Filed 10/23/20 Page 1 of 4



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                                )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   FINDINGS AND RECOMMENDATION
13          v.                                            RECOMMENDING PLAINTIFF’S MOTION
                                                      )   FOR DELIVERY OF HIS LITIGATION
14                                                    )   PROPERTY BE DENIED
     DR. G. UGWUEZE, et al.,
                                                      )
15                                                    )   (ECF No. 34)
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion for delivery of his litigation property, filed
21   October 22, 2020. The Court construes Plaintiff’s motion as a request for a preliminary injunction.
22                                                        I.
23                                            LEGAL STANDARD
24          The purpose of a temporary restraining order or a preliminary injunction is to preserve the
25   status quo if the balance of equities so heavily favors the moving party that justice requires the court to
26   intervene to secure the positions until the merits of the action are ultimately determined. University of
27   Texas v. Camenisch, 451 U.S. 390, 395 (1981). “A plaintiff seeking a preliminary injunction [or
28   temporary restraining order] must establish that he is likely to succeed on the merits, that he is likely
                                                          1
           Case 1:20-cv-00596-AWI-SAB Document 42 Filed 10/23/20 Page 2 of 4



1    to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

2    favor, and that an injunction is in the public interest.” Winter v. Natural Resources Defense Council,

3    Inc., 555 U.S. 7, 20 (2008).

4             “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be

5    granted unless the movant, by a clear showing, carries the burden of persuasion.”              Mazurek v.

6    Armstrong, 520 U.S. 968, 972 (1997) (quotations and citations omitted) (emphasis in original). A party

7    seeking a temporary restraining order or preliminary injunction simply cannot prevail when that motion

8    is unsupported by evidence.

9             Federal courts are courts of limited jurisdiction and in considering a request for preliminary

10   injunctive relief, the Court is bound by the requirement that as a preliminary matter, it have before it an

11   actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); Valley Forge

12   Christian Coll. V. Ams. United for Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). If

13   the Court does not have an actual case or controversy before it, it has no power to hear the matter in

14   question. Id. Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

15   Prison Litigation Reform Act, which requires that the Court find the “relief [sought] is narrowly drawn,

16   extends no further than necessary to correct the violation of the Federal right, and is the least intrusive

17   means necessary to correct the violation of the Federal right.”

18            A federal court may issue emergency injunctive relief only if it has personal jurisdiction over

19   the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros., Inc. v. Michetti Pipe

20   Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party officially, and is required

21   to take action in that capacity, only upon service of summons or other authority-asserting measure stating

22   the time within which the party served must appear to defend.”). The Court may not attempt to

23   determine the rights of persons not before it. See Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229,

24   234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir. 1983).

25   ///

26   ///

27   ///

28   ///

                                                          2
           Case 1:20-cv-00596-AWI-SAB Document 42 Filed 10/23/20 Page 3 of 4



1                                                          II.

2                                                   DISCUSSION

3             Plaintiff seeks a court order directed the United States Marshals Service to pick up and delivery

4    his litigation property to the Contra Costa County Jail where he is currently housed pending court

5    proceedings.

6             The Court lacks jurisdiction to provide Plaintiff with the order he seeks because the order would

7    not remedy any of the claims against Defendant Dr. Kokor. This case is proceeding on Plaintiff’s claim

8    that Defendant Dr. Kokor was deliberately indifference to his medical needs and retaliated against him.

9    However, Plaintiff is requesting a court order directing the United States Marshals Service to pick up

10   and delivery his legal property. Such an order would not remedy any of the claims in this case, therefore,

11   the Court lacks jurisdiction to issue the order sought by Plaintiff, and Plaintiff's motion must be denied.

12   Further, the fact that some of Plaintiff's legal property may not be with him at the moment does not

13   establish that it is likely that Plaintiff will suffer any irreparable harm if preliminary injunctive relief is

14   not granted. Caribbean Marine Servs. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988) (“Speculative

15   injury does not constitute irreparable injury sufficient to warrant granting a preliminary injunction.”

16   (citation omitted)). Indeed, there are currently no pending deadlines for which Plaintiff must comply.

17   Accordingly, Plaintiff’s motion for a preliminary injunction should be denied.

18                                                        III.

19                                            RECOMMENDATION

20            Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s motion or a

21   preliminary injunction be denied.

22            This Findings and Recommendation will be submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

24   after being served with this Findings and Recommendation, the parties may file written objections

25   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

26   Recommendation.” The parties are advised that failure to file objections within the specified time may

27   ///

28

                                                           3
        Case 1:20-cv-00596-AWI-SAB Document 42 Filed 10/23/20 Page 4 of 4



1    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

2    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

3
4    IT IS SO ORDERED.

5    Dated:    October 23, 2020
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
